-
gat

“
- AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page lofl —

UNITED STATES DISTRICT COURT
SCUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

 

 

United States of America _ JUDGMENT IN A CRIMINAL CASE
vy. ‘(For Offenses Committed On or After November 1, 1987)
Faustino Pimentel-Salinas Case Number: 3:19-mj-24662
Thomas S. Sims
Defendant's Attorney
REGISTRATION NO, 92251298 FILED
THE DEFENDANT:
| pleaded guilty to count(s) 1 of Complaint DEC 2 0 2019
LI was found guilty to count(s) CLERK, U.S. DISTRICT comet
after a plea of not guilty. SOL THERS Distr UCT CF CALIFORNIA
Accordingly, the defendant is adjudged guilty of such count(s), which involvethe-following- offense(SjePUTY |
- Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
L] The defendant has been found not guilty on count(s)
LC] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant i is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of!

/L\ TIME SERVED oO days

 

Xx] Assessment: $10 WAIVED & Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

C1 Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, December 20, 2019
Date of Imposition of Sentence

1 1 h -
ae \, earn AEE
Received CAA Wee

DUSM md HONORABLE BARRY M.KURREN
| UNITED STATES MAGISTRATE JUDGE.

Clerk’s Office Copy | 3:19-mj-24662

 
